Name: Council Regulation (EEC) No 720/91 of 21 March 1991 amending Regulation (EEC) No 2763/83 on arrangements permitting goods to be processed under customs control before being put into free circulation
 Type: Regulation
 Subject Matter: tariff policy;  trade
 Date Published: nan

 26 . 3 . 91 Official Journal of the European Communities No L 78/9 COUNCIL REGULATION (EEC) No 720/91 of 21 March 1991 amending Regulation (EEC) No 2763/83 on arrangements permitting goods to be processed under customs control before being put into free circulation HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2763/83 is hereby amended as follows : 1 . Article 2 shall be replaced by the following : 'Article 2 Goods on the list established according to the proce ­ dure laid down by Article 1 5 may qualify for the arran ­ gements.' 2. Article 1 5 shall be replaced by the following : Article 15 The provisions necessary for the application of this Regulation shall be adopted in accordance with the procedure laid down in Article 31 (2) and (3) of Regu ­ lation (EEC) No 1999/85 Q. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 2763/83 ('), as last amended by Regulation (EEC) No 2369/89 (2), was based on Article 235 of the Treaty ; whereas developments in Community law, and in particular the case law of the Court of Justice of the European Communities, indicate that the subject matter covered by Regulation (EEC) No 2763/83 comes under Article 113 of the Treaty, as the most recent amendment of that Regulation already demonstrates ; Whereas Article 2 (2) of Regulation (EEC) No 2763/83 provides for the list of goods intended to undergo proces ­ sing to be definitively amended by the Council acting unanimously ; whereas it is therefore appropriate to adapt the decision-making process laid down by this provision to take account of Article 113 of the Treaty ; whereas it is also appropriate, to facilitate the management of the arrangements, that the Council should delegate to the Commission the responsibility for establishing the list of goods qualifying for the arrangements and that the Commission should also be able to adopt any provisions necessary for applying the arrangements ; whereas close and effective cooperation between the Member States and the Commission in this area should be organized within ' the Committee for Customs Procedures with Economic Impact, 0 OJ No L 188 , 20 . 7. 1985, p. 1 .' 3 . The Annex shall be repealed . Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. Points 1 and 3 of Article 1 shall be applicable from the date of entry into force of the Regulation laying down the list referred to in the said point 1 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 March 1991 . For the Council The President G. WOHLFART (') OJ No L 272, 5 . 10 . 1983, p . 1 . (2) OJ No L 225, 3 . 8 . 1989, p. 5 .